Title: From John Adams to Oliver Wolcott, Jr., 10 August 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy Aug 10th 1799

I have received your favor of the 1st. and read all the ——— papers inclosed with much pain as I had conceived of Mr. Tucker, without honouring very much of him, a good deal of regard for him. I have signed the blank commission to be filled with the name of William Watson, the recommendation of him being sufficient, & the expediency of a new appointment apparent.
I return all the papers with this.
